

	

		II

		109th CONGRESS

		1st Session

		S. 1358

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 30, 2005

			Mr. Durbin (for himself

			 and Mr. Lautenberg) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To protect scientific integrity in Federal

		  research and policymaking.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the Restore Scientific Integrity to

			 Federal Research and Policymaking Act.

			(b)Table of

			 contentsThe table of

			 contents for this Act is as follows:

				

					Sec. 1. Short title;

				table of contents.

					Sec. 2. Findings and

				purpose.

					Sec. 3. Prohibition

				of political interference with science.

					Sec. 4. Whistleblower extension for disclosures relating to

				interference with science.

					Sec. 5. Requirements

				relating to Federal scientific advisory committees.

					Sec. 6. Peer

				review.

					Sec. 7. State of

				scientific integrity report.

					Sec. 8. Definitions.

				

			2.Findings and

			 purpose

			(a)FindingsCongress finds the following:

				(1)America has for its history served as a

			 world leader of scientific innovation and research.

				(2)Multiple policy and legislative decisions

			 affecting the health and safety of the American public and the state of the

			 environment depend upon comprehensive, accurate scientific information.

				(3)The Federal Government plays a key role in

			 fostering and supporting scientific research.

				(4)The conduct of such research depends on

			 free investigation and open exchange of ideas.

				(5)Scientific advisory committees must be

			 comprised of individuals with the appropriate expertise regardless of political

			 affiliation.

				(6)Over the past four years, leading

			 scientific associations and scientific journals, Inspectors General, senior

			 scientists within the Federal Government, former scientific officials from both

			 Republican and Democratic administrations, and 48 Nobel Laureates have raised

			 concerns about political interference with science in the executive branch of

			 the Federal Government.

				(7)This interference has included tampering

			 with the conduct of research, gagging of government scientists, distortion of

			 scientific information presented to Congress and the public, and manipulation

			 of Federal scientific advisory committees.

				(b)PurposeThe purpose of this Act is to protect

			 scientific integrity in Federal research and policymaking.

			3.Prohibition of

			 political interference with science

			(a)In

			 generalSubchapter V of

			 chapter

			 73 of title 5, United States Code, is amended by adding at the

			 end the following:

				

					7354.Interference with

				science

						(a)In

				generalAn employee may not

				engage in any of the following:

							(1)Tampering with the conduct of federally

				funded scientific research or analysis.

							(2)Censorship of findings of federally funded

				scientific research or analysis.

							(3)Directing the dissemination of scientific

				information known by the directing employee to be false or misleading.

							(b)PenaltiesAn employee who violates this section shall

				be subject to appropriate disciplinary action by the employing agency or

				entity.

						.

			(b)Prohibited

			 personnel practiceSection 2302(b) of title 5, United

			 States Code, is amended—

				(1)in paragraph (11), by striking

			 or at the end;

				(2)in paragraph (12), by striking the period

			 and inserting ; or; and

				(3)by inserting after paragraph (12) the

			 following:

					

						(13)take or fail to take, or threaten to take

				or fail to take, a personnel action with respect to any employee because of the

				development or dissemination, within the scope of employment, of scientific

				research or analysis that the employee reasonably believes to be accurate and

				valid.

						.

				(c)Clerical

			 amendmentThe table of

			 sections for

			 chapter

			 73 of title 5, is amended by inserting after the item relating

			 to section

			 7353 the following:

				

					

						7354. Interference with

				science.

					

					.

			4.Whistleblower

			 extension for disclosures relating to interference with science

			(a)In

			 generalSubparagraphs (A)(ii)

			 and (B)(ii) of section 2302(b)(8) of title 5,

			 United States Code, are amended by inserting after authority, the

			 following: including but not limited to tampering with the conduct of

			 federally funded scientific research or analysis, censoring the findings of

			 federally funded scientific research or analysis, or directing the

			 dissemination of scientific information known by the directing employee to be

			 false or misleading,.

			(b)Conforming

			 amendments

				(1)Section 1212(a)(3) of title 5,

			 United States Code, is amended by inserting after authority, the

			 following: including but not limited to tampering with the conduct of

			 federally funded scientific research or analysis, censoring the findings of

			 federally funded scientific research or analysis, or directing the

			 dissemination of scientific information known by the directing employee to be

			 false or misleading,.

				(2)Section 1213(a) of such title is

			 amended—

					(A)in paragraph (1)(B), by inserting after

			 authority, the following: including but not limited to

			 tampering with the conduct of federally funded scientific research or analysis,

			 censoring the findings of federally funded scientific research or analysis, or

			 directing the dissemination of scientific information known by the directing

			 employee to be false or misleading,; and

					(B)in paragraph (2)(B), by inserting after

			 authority, the following: including but not limited to

			 tampering with the conduct of federally funded scientific research or analysis,

			 censoring the findings of federally funded scientific research or analysis, or

			 directing the dissemination of scientific information known by the directing

			 employee to be false or misleading,.

					5.Requirements relating

			 to Federal scientific advisory committees

			(a)Bar on litmus

			 testsAll appointments to

			 Federal scientific advisory committees shall be made without regard to

			 political affiliation, unless required by Federal statute.

			(b)Designation of

			 members as special government employees or representatives

				(1)An individual appointed to a Federal

			 scientific advisory committee who is not a full-time or permanent part-time

			 officer or employee of the Federal Government shall be designated, by the

			 agency to which the committee reports, as either—

					(A)a special Government employee, if the

			 individual is providing advice based on the individual’s expertise or

			 experience; or

					(B)a representative, if the individual is

			 representing the views of individuals or entities outside the Federal

			 Government.

					(2)An agency shall review the members of each

			 Federal scientific advisory committee that reports to the agency to determine

			 whether each member’s designation is appropriate, and to redesignate members if

			 appropriate. Such review shall be made when the committee’s charter expires or,

			 in the case of a committee with an indefinite charter, every 2 years.

				(c)Ensuring

			 independent advice and expertise

				(1)Each agency shall, to the extent permitted

			 by law, appoint individuals to Federal scientific advisory committees as

			 special government employees.

				(2)Each agency shall make its best efforts to

			 ensure that—

					(A)no individual appointed to serve on a

			 Federal scientific advisory committee has a conflict of interest that is

			 relevant to the functions to be performed, unless such conflict is promptly and

			 publicly disclosed and the agency determines that the conflict is unavoidable;

			 and

					(B)each report of the advisory committee will

			 be the result of the advisory committee’s independent judgment and include a

			 statement indicating the process used by the advisory committee in formulating

			 the recommendations or conclusions contained in the report.

					(3)Each agency shall require that individuals

			 that the agency appoints or intends to appoint to serve on a Federal scientific

			 advisory committee inform the agency of the individual’s conflicts of interest

			 that are relevant to the functions to be performed.

				(4)If an agency determines that representative

			 members are required on a Federal scientific advisory committee, the Advisory

			 Committee Management Officer of the agency shall consult with the designated

			 agency ethics official to ensure that the designation is appropriate and

			 necessary to fulfilling the committee’s purpose.

				(5)The designated agency ethics official of

			 each agency shall issue guidance to ensure that Federal scientific advisory

			 committees are providing sufficiently independent advice and expertise.

				(6)The Administrator for General Services

			 shall conduct an annual review of compliance by agencies with this subsection

			 and shall submit to the Committee on Government Reform of the House of

			 Representatives and the Committee on Governmental Affairs and Homeland Security

			 of the Senate a report on the results of the review.

				(d)Disclosure of

			 information

				(1)Items required

			 to be disclosedWith respect

			 to each Federal scientific advisory committee established before, on, or after

			 the date of the enactment of this Act, the agency to which the committee

			 reports shall make available as described in paragraph (2) the following

			 information, at a minimum:

					(A)The charter of the committee.

					(B)A description of the committee formation

			 process, including at least—

						(i)the process for identifying prospective

			 members;

						(ii)the process of selecting members for

			 balance of viewpoints or expertise; and

						(iii)a justification of the need for

			 representative members, if any.

						(C)A list of all current members, including,

			 for each member, the following:

						(i)The name of any person or entity that

			 nominated the member.

						(ii)Whether the member is designated as a

			 special Government employee or a representative.

						(iii)In the case of a representative, the

			 individuals or entity whose viewpoint the member represents.

						(D)A list of all special Government employees

			 who have received conflict of interest waivers under

			 section

			 208(b) of title 18, United States Code, under regulations

			 issued by the Office of Government Ethics, a summary description of the

			 conflict necessitating the waiver, and the reason for granting the

			 waiver.

					(E)A summary of the process used by the

			 committee for making decisions.

					(F)Transcripts of all meetings of the

			 committee.

					(G)Notices of future meetings of the

			 committee.

					(2)Methods of

			 disclosure

					(A)(i)Except as provided in clause (ii), the

			 information required to be disclosed by an agency under this subsection shall

			 be available electronically, including on the official public Internet site of

			 the agency, at least 7 calendar days before each meeting of a Federal

			 scientific advisory committee.

						(ii)In the case of a transcript of a meeting of

			 a Federal scientific advisory committee, the transcript shall be disclosed by

			 an agency under this subsection not later than 7 calendar days after the

			 meeting.

						(B)The Administrator of General Services shall

			 provide, on the official public Internet site of the General Services

			 Administration, electronic access to the information made available by each

			 agency under subparagraph (A).

					6.Peer review

			(a)Agency-Directed

			 peer reviewEach agency shall

			 determine a peer review process appropriate for the agency’s functions and

			 needs.

			(b)Ineffectiveness

			 of information quality bulletin for peer reviewThe Information Quality Bulletin for Peer

			 Review, issued in final form by the Office of Management and Budget on December

			 16, 2004 (70 Fed. Reg. 2664; January 14, 2005), shall not apply to any agency

			 that has established its own peer review process. The Office of Management and

			 Budget shall not take any action to discourage an agency from determining and

			 establishing a peer-review process appropriate for its needs.

			7.State of scientific

			 integrity reportBy January 15

			 of each year, beginning with January 15, 2006, the Director of the Office of

			 Science and Technology Policy shall provide to Congress a report

			 addressing—

			(1)major controversies regarding scientific

			 integrity that arose during the year, and the current status of such

			 controversies, including controversies brought to the attention of the Director

			 by members of Congress;

			(2)by agency and with respect to the period

			 covered by the report—

				(A)the number of instances in which the

			 amendments made by sections 3(a), 3(b), and 4(a), respectively, were violated;

			 and

				(B)a brief description of the violations to

			 which the information under subparagraph (A) relates, excluding any information

			 that identifies or makes possible the identification of any individual;

				(3)Federal policy changes during the year

			 related to scientific integrity, including changes that affect the right to

			 publish, the use of data, communications with the public, participation in

			 professional scientific activities, and Federal advisory committee membership;

			 and

			(4)administration efforts specifically

			 designed to further scientific integrity.

			8.DefinitionsIn this Act:

			(1)Federal

			 scientific advisory committeeThe term Federal scientific advisory

			 committee means any advisory committee established in whole or in part

			 to provide expert scientific advice, or to provide policy advice based in whole

			 or in part on an assessment of scientific information.

			(2)Advisory

			 committeeThe term

			 advisory committee has the meaning provided in

			 section

			 3(2) of the Federal Advisory Committee Act (5 U.S.C.

			 App.).

			(3)AgencyThe term agency has the same

			 meaning as in section

			 551(1) of title 5, United States Code.

			(4)ScientificThe term scientific means

			 relating to the natural, medical, or social sciences or engineering,

			 encompassing, but not limited to, the fields considered related to science and

			 engineering by the National Science Foundation.

			(5)TamperingThe term tampering means

			 improperly altering or obstructing so as to substantially distort, or directing

			 others to do so.

			(6)CensorshipThe term censorship means

			 improper prevention of the dissemination of valid and nonclassified scientific

			 findings.

			(7)Special

			 Government employeeThe term

			 special Government employee has the same meaning as in

			 section

			 202(a) of title 18, United States Code.

			(8)Advisory

			 Committee Management OfficerThe term Advisory Committee

			 Management Officer means the officer designated under

			 section

			 8(b) of the Federal Advisory Committee Act (5 U.S.C.

			 App.).

			(9)Designated

			 agency ethics officialThe

			 term designated agency ethics official has the same meaning as in

			 section

			 109(3) of the Ethics in Government Act of 1978 (5 U.S.C.

			 App.).

			

